Per Curiam.
Respondent was admitted to practice by this Court in 2002. She maintains an office for the practice of law in the City of Saratoga Springs, Saratoga County.
On February 13, 2013, respondent was convicted upon her plea of guilty in Fulton County Court of the crime of driving while intoxicated, a class E felony. Petitioner moves pursuant to Judiciary Law § 90 (4) (a) and (b) to strike respondent’s name from the roll of attorneys. Respondent opposes the motion and requests that the Court consider her mitigating circumstances.
By operation of law (see Judiciary Law § 90 [4] [a]), respondent was automatically disbarred and ceased to be an attorney when she entered her guilty plea to a felony and we, therefore, grant petitioner’s motion to strike respondent’s name from the role of attorneys, a formality which merely confirms respondent’s disbarred status (see Matter of Hutson, 72 AD3d 1328 [2010]; Matter of Krouner, 305 AD2d 932 [2003]; see also Matter of Shmaruk, 29 AD3d 138 [2006]).
Stein, J.P, Spain, Garry and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).